Citation Nr: 0204483	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  02-00 644	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
September 28, 2001, Board of Veterans' Appeals (Board) 
decision that denied entitlement to service connection for a 
gynecological disorder and increased ratings for a right knee 
injury and arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1969 to March 
1972.

This matter comes before the Board on motion by the veteran 
for revision or reversal on the grounds of CUE of a 
September 28, 2001, Board decision that denied service 
connection for a gynecological disorder and increased 
evaluations for a right knee injury and arthritis of the 
right knee. 

In the veteran's written argument, dated October 31, 2001, at 
pages 5 and 6, the issues of additional compensation based on 
dependency and an earlier effective date for secondary 
service-connected disability are raised.  The regional office 
(RO) has not adjudicated these issues and the appellant is 
advised to bring these issues to the attention of the RO for 
an initial determination.  


FINDINGS OF FACT

1.  In a September 28, 2001 decision, the Board found that 
there was no medical evidence relating the veteran's current 
gynecological order to her active service, that her right 
knee injury was not productive of moderate impairment, and 
that the right knee arthritis was not manifested by 
limitation of flexion to 30 degrees or extension to 
15 degrees.

2.  The moving party has alleged that inservice and post 
service medical records, as well as arguments relating to 
continuity, were not considered in adjudicating the claim of 
service connection for a gynecological disorder; that the 
Board's remands were not complied with in accordance with 
Stegall v. West, 11 Vet. App. 268 (1998); and that the 
evidence of record supported a finding that the appellant has 
a gynecological disorder that is related to service and that 
symptoms related to right knee injury and right knee 
arthritis warrant higher evaluations.  


CONCLUSION OF LAW

The September 28, 2001, Board decision that denied service 
connection for a gynecological disorder and increased 
evaluations for a right knee injury and arthritis of the 
right knee is not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. §§ 20.1403, 
20.1404 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001), has no applicability in this case.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).

The moving party argues that the Board, in its September 28, 
2001, decision failed to consider inservice complaints and 
findings relating to her menstrual cycle, post service 
gynecological complaints, and testimony regarding continuity 
of symptomatology.  The moving party also argues that the 
Board did not follow the requirements of Stegall in complying 
with the Board's prior remands, and that the evidence of 
record supported the grant of higher evaluations for a right 
knee injury and arthritis of the right knee.  

A prior Board decision is final and binding, but is 
reversible, if there is clear and unmistakable error.  
38 U.S.C.A. § 7111.  A decision of the Board that revises a 
prior Board decision on the grounds of clear and unmistakable 
error has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 7111; 
38 C.F.R. § 20.1406.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at that time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).  See also 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1991).  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's rules of practice 
at 38 C.F.R. §§ 20.1400-1411 (2001).  The regulation 
contained at 38 C.F.R. § 20.1404(b) has been invalidated.  
See Disabled American Veterans v. Gober, 234 F. 3d 682 (Fed. 
Cir. 2000).

In this case, the facts before the Board at the time of the 
September 2001 decision included service medical records, 
post service medical records, as well as the argument 
submitted by the moving party and her representative.  The 
September 28, 2001, Board decision, at page 5, clearly 
considers the inservice gynecological complaints and 
findings, and at pages 5 through 8, clearly considers the 
post service gynecological treatment and complaints as well 
as the continuity argument.  Therefore, the Board's 
September 2001 decision appropriately considered the correct 
facts as they were known at that time. 

With respect to the moving party's argument that the Board 
did not comply with the requirements of Stegall in ensuring 
that its remands were complied with, a review of the record 
reflects that the appeal was twice remanded by the Board, 
once in July 1994, and again in April 2000.  A review of the 
VA examinations, accomplished in July and August 2000, with 
the gynecological examination report dated in August 2000, 
reflects that these examinations do in fact comply with the 
directions contained in both of the Board's remands.  To the 
extent that the moving party's argument regarding these 
examinations is an argument that VA failed in its duty to 
assist, a failure in the duty to assist is not a valid basis 
for a claim of CUE.  See 38 C.F.R. § 20.1403(d)(2).  

The moving party has also argued that the evidence of record 
at the time of the September 2001 decision supported the 
conclusion that her right knee injury and right knee 
arthritis warranted higher evaluations.  Her argument may 
also be construed as asserting that the evidence of record 
supported the conclusion that she currently has a 
gynecological disorder that is related to her active service.  
The failure by the September 2001 Board decision to conclude 
that the veteran currently has a gynecological disorder that 
is related to active service and that manifestations of her 
right knee injury and right knee arthritis did not warrant 
higher evaluations is not an undebatable error, but rather, 
is a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d)(3).  An argument as to how 
the facts were weighed or evaluated does not demonstrate CUE, 
because it does not address whether the correct facts, as 
they were known at the time of the September 2001 decision, 
were before the Board, but rather is only argument regarding 
disagreement as to how the facts were weighed or evaluated.  

The September 2001 Board decision correctly set forth the 
pertinent laws and regulations relating to the issues before 
the Board at that time.  There is no argument by the moving 
party that the pertinent laws and regulations, considered in 
the September 2001 Board decision, were incorrect.

Based on a review of the record, the Board finds that the 
September 28, 2001, Board decision correctly applied the 
pertinent laws and regulations and was well supported by the 
facts existent at that time.  Consequently, the September 28, 
2001, Board decision is not clearly and unmistakably 
erroneous for the foregoing reasons.  It is not subject to 
revision or reversal.  38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1403.



ORDER

The motion for revision of the September 28, 2001, Board 
decision on the grounds of CUE is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


